Citation Nr: 0731697	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-35 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits, claimed as entitlement 
to permanent incapacity for self support.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The deceased veteran had intermittent service from May 1942 
until his retirement in May 1968.  The appellant is the 
veteran's son.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the VA 
Regional Office (RO) in Phoenix, AZ.  


FINDING OF FACT

The appellant was born in January 1966, he was age 37 when he 
filed for VA death benefits in March 2003, and the evidence 
of record does not establish that the appellant was 
permanently incapable of self-support by reason of physical 
or mental defects at or before he attained the age of 18.


CONCLUSION OF LAW

The appellant may not be recognized as the child of the 
veteran for the purpose of VA death benefits. 38 U.S.C.A. § 
101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Nevertheless, in the 
instant case the appellant was provided with a September 2003 
duty to assist letter informing him of the evidence needed to 
substantiate and complete his claim,  including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter was issued prior to the rating 
decision on appeal and also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the 
extent that the VCAA notice did not inform the appellant of 
the compensation level assignable or of the provision for the 
effective date, because the claim is denied, no compensation 
level or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant with respect to 
any defect in the VCAA notice required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate shows that the veteran died in June 
1982.  

In March 2003, the appellant submitted an application for VA 
benefits as the surviving child of the veteran.  The 
appellant's birth certificate shows he was born in January 
1966.  

The appellant claims that he is entitled to VA death benefits 
as the surviving child of the veteran because he became 
permanently incapable of self-support.

In support of his claim, the appellant's claims folder 
consists of various medical records, lay statements and 
Social Security Administration (SSA) records.  In May 1983 
the appellant had a diagnosis of bilateral genuvalgum, right 
greater than left.  In January 1984 private medical records 
showed the appellant had a diagnosis of retained pins in the 
left hip and genu valgum of the right knee.  That same month 
he underwent hardware removal of pins of the left hip (which 
were placed when the appellant was 10 for what was likely a 
clipped capital femoral epiphysis) and varus producing 
osteotomy of the right knee.  

SSA records revealed that the appellant was treated for 
various disorders from the 1990s to 2000s including 
musculoskeletal, skin and mental disabilities.  A January 
1985 SSA letter determined that the veteran was not entitled 
to benefits beginning January 1984 because that month he was 
18, not a full-time student at an elementary school or high 
school nor was he disabled.  The veteran indicated that he 
has worked since March 2000 at a sedentary job where he 
worked 8 hours one day and 1 1/2 hours the next day.  SSA 
decisions dated in May 1999, March 2000 and January 2003 
denied the veteran disability benefits.  A June 2004 SSA 
letter noted that the veteran stated that his mental and 
orthopedic impairments rendered him disabled since March 
2000.  He was granted SSA benefits effective February 2003.  

Private medical records from the 2000s indicated treatment 
including for leg, hip and back disorders.  Lay statements 
dated in 2003 from the veteran's family and friends indicated 
that he had mental and physical problems and has not been 
employable for the past 5 years.  The veteran's sister in a 
December 2003 statement noted the veteran continued to have 
problems with arthritis and was trying to get a job thru DES-
Vocational Rehabilitation.  In February 2004 a private doctor 
opined that the veteran had a mental disorder which prevented 
him from being gainfully employed.  

Legal Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356.

The evidence demonstrates the appellant was born in January 
1966. On the date of the veteran's death in June 1982, the 
appellant was 16 years of age.  The evidence discussed above 
shows that the veteran was employable from the age of 18, 
which establishes that he was not incapable of self-support.  
While the appellant did undergo surgery in January 1984, the 
evidence for many years thereafter did not demonstrate that 
he could not be gainfully employed.  Based on the facts set 
out above, the Board has concluded the appellant is presently 
over the ages of 18 and 23 and was capable of earning a 
salary in 1984.  Despite the fact that the appellant has 
submitted evidence that he currently suffers from orthopedic 
and mental disabilities, there is a preponderance of the 
evidence against a finding that he was incapable of self-
support on his 18th birthday.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In the instant case, eligibility for VA benefits as the child 
of a veteran is outlined by statute and regulation.  The 
Board's review is therefore limited to interpretation of the 
pertinent law and regulations.




ORDER

The appeal to establish that the appellant is entitled to VA 
death benefits, claimed as entitlement to permanent 
incapacity for self support, is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


